Citation Nr: 1452853	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-18 014	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1979 to November 1979; he also served on active duty from March 1981 to March 1983 and from May 2007 to May 2008.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) regional office in Huntington, West Virginia (RO).  A November 2011 rating decision granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective July 1, 2011; a February 2012 rating decision denied entitlement to service connection for a right ankle disability.  In April 2014, the Board remanded the issues on appeal to the RO to obtain current VA treatment records and VA evaluations of the disabilities at issue.  

In response to the Board's remand, additional VA treatment records were added to the record, as were an April 2014 VA evaluation of the Veteran's right ankle and a May 2014 VA audiological evaluation.  Consequently, there has been substantial compliance with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2013, and a transcript of the hearing is of record.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability was raised by the Veteran in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran does not have a right ankle disability that is related to his military service.

2.  The most probative evidence shows no more than level II hearing loss in each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2011, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection for bilateral hearing loss.  A letter was sent to the Veteran in December 2011, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection for a right ankle disability.

Service connection was granted for bilateral hearing loss by rating decision in November 2011.  Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the September and December 2011 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letters.  In compliance with the duty to notify, the Veteran also was informed in the letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA ankle evaluation, with nexus opinion, was obtained in April 2014, and an audiological evaluation was obtained in May 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2014 VA examination, with nexus opinion, obtained in this case is adequate, as it involves review of the claims file, examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service.  The May 2014 examination is also adequate because it provides current findings on the Veteran's hearing acuity.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his July 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the July 2013 travel board hearing, the undersigned VLJ asked the Veteran questions about the bases for the service connection issue on appeal and asked about the symptomatology of the increased rating disability at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional evidence was subsequently obtained and added to the record.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for a right ankle disability, which he contends was incurred in service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records, which do not include a separation evaluation, do not contain any complaints or clinic findings indicative of a right ankle disability.

X-rays of the right ankle in November 2010 and X-rays and an MRI of the right ankle in August 2011 reveal shortening of the medial malleolus and relatively mild degenerative changes.

The Veteran testified at his July 2013 travel board hearing that he rolled his right ankle while at Fort Dix in 2007 and then again while he was serving in Iraq, that he has had right ankle problems ever since service, and that he began receiving treatment for the ankle in late 2011 or early 2012.

VA treatment records for March 2014 reveal that the Veteran's problems included pain in the joint involving the ankle and foot.

The Veteran's right ankle was examined by VA in April 2014.  The examiner diagnosed chronic right ankle strain of the talofibular ligament; it was noted that an MRI showed arthritis.  After examination of the Veteran and review of the record, the examiner concluded that the Veteran's right ankle disability was less likely than not incurred in or caused by service because there was no evidence of a right ankle injury in service.  It was noted that although an MRI indicated chronic problems with the left ankle, it was obtained three years after service discharge.  According to an October 2014 Addendum, the examiner in April 2014 meant to note that the MRI showed chronic problems with the right, not the left, ankle.

The above evidence does not show a right ankle disability in service or for a number of years after service discharge.  The initial medical evidence of a right ankle disability is not until more than three years after service separation.  The April 2014 VA opinion, which is based on examination of the Veteran and a review of the record, and which includes a rationale, is against the claim for service connection for a right ankle disability.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current right ankle disability to service.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a right ankle disability such as talofibular ligament strain or arthritis due to service.  The diagnosis of talofibular ligament strain or arthritis of the right ankle and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Further, the Board does not find the Veteran's contentions to be credible because they are inconsistent with the objective clinical evidence of record.  As noted above, there are no complaints or medical evidence on file of a right ankle disability until several years after service discharge and the veteran testified that he did not receive treatment for his right ankle until several years after service.  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a right ankle disability, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claim

The Veteran has contended, including at his personal hearing, that his bilateral hearing loss has gotten worse and warrants a compensable rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was granted service connection for bilateral high frequency hearing loss by rating decision in November 2011, which assigned a noncompensable rating effective July 1, 2011 under Diagnostic Code 6100.  He timely appealed the assigned rating.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2014).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

On VA audiology evaluation in October 2011, pure tone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 35 at 2000 Hz, 50 at 3000 Hz, and 65 at 4000 Hz.  The pure tone threshold average was 44.  Pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 30 at 2000 Hz, 50 at 3000 Hz, and 70 at 4000 Hz.  The pure tone threshold average was 44.  Speech recognition was 92 percent in the left ear and 90 percent in the right ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.    

On VA audiology evaluation in June 2012, pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 40 at 2000 Hz, 55 at 3000 Hz, and 70 at 4000 Hz.  The pure tone threshold average was 49.  Pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 35 at 2000 Hz, 65 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 51.  Speech recognition was 88 percent in the left ear and 86 percent in the right ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.    

The Veteran testified at his July 2013 travel board hearing that his hearing was worse than the last time he had a VA evaluation and that he had to ask people to repeat themselves more often.

On VA audiology evaluation in May 2014, pure tone thresholds for the left ear, in decibels, were: 30 at 1000 Hz, 45 at 2000 Hz, 60 at 3000 Hz, and 70 at 4000 Hz.  The pure tone threshold average was 51.  Pure tone thresholds for the right ear, in decibels, were: 30 at 1000 Hz, 40 at 2000 Hz, 65 at 3000 Hz, and 75 at 4000 Hz.  The pure tone threshold average was 53.  Speech recognition was 88 percent in the left ear and 84 percent in the right ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.    

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's hearing acuity, the Board notes that the VA hearing evaluation results noted above translate to no worse than hearing level II in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level II in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  

The Veteran testified in July 2013 that he often had to ask people to repeat themselves.  The Board observes that while the Veteran's hearing impairment could affect his employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 
In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected bilateral hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The VA audiological examinations on file do not show significant functional impairment due to hearing loss, as the Veteran's hearing loss was no worse than level II in each ear.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the Veteran's bilateral hearing loss.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a compensable initial rating for the disability at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

Lastly, the Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to a TDIU rating is being referred to the RO for adjudication.  


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


